PER CURIAM.
Appellant was convicted on three counts of robbery with a firearm. The trial court sentenced appellant to three concurrent terms of life imprisonment and further sentenced him to three, three year mandatory minimum terms under section 775.087(2), Florida Statutes (1983), to be served consecutively. This was error. The correct rule of law is set out in State v. Ames, 467 So.2d 994 (Fla.1985); Wilson v. State, 467 So.2d 996 (Fla.1985); Palmer v. State, 438 So.2d 1 (Fla.1983).
Reversed and remanded with directions to correct the three, three year mandatory minimum sentences so that they are concurrent. Walker v. State, 474 So.2d 319, (Fla.3d DCA 1985).